Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is made effective as of the 8th day of October, 2014

AMONG:

MYCELL TECHNOLOGIES LLC a corporation existing under the laws of the state of —
whose principle place of business is located at 140 East Ridgewood Avenue, Suite
125, Paramus, NJ 07652;

(“Mycell”)

AND:

MCT BEVERAGE COMPANY, LLC, a corporation existing under the laws of the state of
— whose principle place of business is located at 140 East Ridgewood Avenue,
Suite 125, Paramus, NJ 07652;

(“MCT”)

(Mycell and MCT and jointly and individually referred to herein as the “Vendor”)

AND:

OMEGA BRANDS, INC., a corporation existing under the laws of the state of Nevada
whose principle place of business is located at 5005 Interbay Blvd, Tampa, FL
33611 (the “Purchaser”)

(the “Purchaser”)

WHEREAS:

A. the Vendor formerly carried on the business of developing, producing,
marketing and selling certain branded Omega-3 infused beverages and nutritional
shots under the trade name Omega InfusionTM and related marks, (collectively,
the “Omega Infusion Business”);

B. The Vendor owns and controls all right and title in and to certain
proprietary formulas, trade-names, trade-secrets, trademarks, marketing
materials, and internet domains related to the former Omega Infusion Business,
including but not limited to those assets listed in Schedule “A” hereto
(collectively the “Omega Infusion Assets”).

C. the Vendor has agreed to sell and assign, and the Purchaser has agreed to
purchase, all of Vendor’s right and title in and to the Omega Infusion Assets of
the Vendor; and

D. in consideration of the Omega Infusion Assets, the Purchaser has agreed to
pay certain royalties to the Vendor, and to enter in that certain Emulsion
Supply and Formulation Services Agreement with Oceans Omega LLC dated
concurrently herewith (the “Supply Agreement”), upon the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto mutually agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For the purposes of this Agreement, the following
definitions shall apply:

 

  a. “Affiliates” mean, with respect to a Person, any other Person which,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person; For purposes of this
definition “control” means the right, directly or indirectly (i) to exercise
significant influence over another Person’s operating and financial policies or
(ii) to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

  b. “Agreement” means this agreement, and all schedules and other documents
attached to or referred to in this agreement, and all amendments and
supplements, if any, to this agreement;

 

  c. “Closing” means the completion of the Transaction, in accordance with
Article IX of this Agreement, at which the Closing Documents shall be exchanged
by the Parties, except for those documents or other items specifically required
to be exchanged at a later time;

 

  d. “Closing Date” shall have the meaning set forth in Section 9.5 of this
Agreement;

 

  e. “Closing Documents” mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to Article IX of this
Agreement;

 

  f. “Confidential Information” means all information pertaining to the Omega
Infusion Assets,

 

  g. “Effective Date” means the effective date of this Agreement;

 

  h. “Event of Default” means any default on the part of the Vendor to in
respect of its obligations hereunder continuing for twenty (20) days after
delivery to the Vendor by or on behalf of the Purchaser of notice of such
default, and unless such default is capable of cure but cannot be cured within
such time frame and the Vendor is using reasonable commercial efforts to cure
same in a timely fashion;

 

  i. “Formulae” means any and each of the proprietary beverage mixing formulae
formerly or currently marketed under the brand known as “Omega Infusion”, owned
or controlled by the Vendor and set forth on Schedule A.,. Notwithstanding the
foregoing, the rights in and to the Formulae granted hereunder shall
specifically exclude all right and title and license in and to the proprietary
Omega-3 emulsions of Vendor, including without limitation, the emulsions known
as INCON OTEC and LIFE’s DHA OTEC. Each Vendor and the Purchaser agrees that the
Purchaser’s access to the Vendor Emulsions shall be governed by the Supply
Agreement attached hereto as exhibit C;

 

  j. “Intellectual Property” means all rights and title under copyright or
trademark, marketing materials, and all trade-names, designs, Technical
Know-How, Patents and other intellectual property rights of any kind throughout
the world, whether registered or not, and all physical embodiments thereof;

 

2



--------------------------------------------------------------------------------

  k. “knowledge” means with respect to the representations and warranties of
Vendor that refer to knowledge, to the knowledge of Volker Berl, Bruce Lipshutz
and Frank Gallagi.

 

  l. “Net Proceeds” mean the gross amount received by Purchaser, or its
Affiliates, or any of them, on each sale of the applicable Omega Infusion Assets
less (i) discounts actually allowed, (ii) credits for claims, allowances,
retroactive price reductions, (iii) duties, transportation and insurance, sales
taxes or other governmental charges actually paid in connection with provision
of good or services (but excluding what are commonly known as income taxes and
value-added taxes).

 

  m. “Omega Infusion Assets” mean all assets listed in Schedule “A” hereto;

 

  n. “Party” or “Parties” mean each or collectively, respectively, the Purchaser
and the Vendor;

 

  o. “Patents” mean all rights under any present or future patents and/or patent
applications throughout the world, and shall include (i) any divisional,
re-examination or renewal based on the said patents and /or patent applications,
any patents which may issue on, from or as a result of any of the foregoing and
any reissue of said patents, (ii) the sole and exclusive right to file,
prosecute, maintain, and defend any of the foregoing which exist on the
Effective Date;

 

  p. “Person” means a natural person or partnership (whether general or limited
and whether domestic or foreign), limited liability company, foreign limited
liability company, limited duration company, trust, estate, association,
corporation, trust, estate, nominee or any other individual or entity in its own
or any representative capacity or other entity.

 

  q. “Technical Know-How” means all published or unpublished research,
development information, technical data, designs, formulas, prototypes, samples,
plans, specifications, methods, processes, systems, trade secrets, empirical
data, computer programs and any other information or documentation related to
the Formulae and to the other Omega Infusion Assets, whether patentable or
unpatentable, and whether in written, machine readable, oral form or drawing,
and which exists at the Effective Date;

 

  r. “Third Party Intellectual Property” means all proprietary rights which
exist at the Effective Date related to the Formulae and the Intellectual
Property of the Omega Infusion Assets and not exclusively owned by or vested in
the Vendor, whether under copyright, patent, trademark, trade secret or
otherwise; and

 

  s. “Transaction” means the sale and assignment by the Vendor and the purchase
by the Purchaser of the Omega Infusion Assets as provided in this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE II

SALE AND ASSIGNMENT

Section 2.1 Sale. Subject to the terms and conditions set forth in this
Agreement, the Vendor hereby conveys, transfers and assigns to the Purchaser,
100% of the Vendor’s right, title and interest in and to Omega Infusion Assets.

Section 2.2 Vendor Emulsions. The Purchaser acknowledges and agrees that the
Formulae purchased hereunder incorporates the use of Omega-3 emulsions of Vendor
known as INCON OTEC and LIFE’s DHA OTEC (the “Vendor Emulsions”). The Purchaser
acknowledges and agrees that nothing in this Agreement is intended to convey,
transfer or assign to the Purchaser any right, title or license in or to the
Vendor Emulsions, or any other emulsions.

Section 2.3 Delivery. Upon execution of this Agreement, subject to payment of
the purchase price in accordance with Section 3.1, the Vendor shall promptly
deliver to the Purchaser all physical embodiments (including but not limited to
electronic copies) of the Omega Infusion Assets not previously delivered to the
Purchaser prior to the Effective Date.

ARTICLE III

PURCHASE PRICE

Section 3.1 Purchase Price. In full consideration of all rights, title and
interest granted by the Vendor to the Purchaser hereunder, and in consideration
of the Vendor’s representations, warranties and covenants hereunder, the
Purchaser agrees to pay to the Vendor the following compensation:

 

  a. Cash Compensation. $1 - payable by wire or cheque upon execution of this
Agreement;

 

  b. Transaction Based Compensation. In the event of one or more sales,
transfers, conveyances or assignments by the Purchaser (or any present or future
Affiliate of the Purchaser), directly or indirectly to a non-controlled entity,
in one or a series of transactions, of all or any part of the Omega Infusion
Assets that utilize the Vendor emulsions (whether by sale or transfer or
conveyance or assignment of rights, assets, equity ownership, merger,
combination, licensing or otherwise), the Purchaser shall pay to the Vendor
following the closing of any such transaction(s) fifteen percent (15%) of the
net proceeds actually received by and vested in the Purchaser (or any present or
future Affiliate or designee of the Purchaser) in respect of any such
transactions (the “Transaction Based Compensation”). Any proceeds from issuance
of equity by OBRANDS are specifically excluded from the definition of
Transaction Based Compensation. The Transaction Based Compensation shall be
payable as follows:

i. 15% of net proceeds consisting of cash shall be payable within 30 business
days following Purchaser’s actual receipt thereof;

ii. 15% of net proceeds consisting of non-debt securities (stock, stock purchase
warrants, or stock options) shall be payable, at the option of the Purchaser,
within 30 days following purchasers actual receipt thereof, by either
(A) transfer and assignment to the Vendor of the Vendor’s pro-rata share of
applicable instruments or securities; or (B) by payment of equivalent cash
value;

 

4



--------------------------------------------------------------------------------

iii. 15% of net proceeds consisting of debt instruments (promissory notes),
whether or not convertible into equity, shall be payable, at the Option of the
Purchaser by either (A) transfer and assignment to the Vendor of the Vendor’s
pro-rata share of applicable instruments or security within 30 days of the
Purchaser’s receipt thereof; or (B) payment or transfer and assignment (as
applicable) to the Vendor of the Vendor’s pro-rata share of the proceeds
collected upon payment (or securities issued upon conversion) of the applicable
debt instrument, within 30 days of the Purchaser’s receipt thereof;

iv. 15% of the value of proceeds consisting of intellectual, personal (other
than securities) or real property shall be payable in cash within 120 days of
Purchaser’s receipt thereof.

For the purposes of Section 3.1 (b) the cash value of equity securities shall be
determined (i) where a public market exists for the securities, with reference
to the average closing price of the securities (or applicable underlying
securities) during the 20 trading days prior to the date upon which they are
received by and vested in the Purchaser; or (ii) where no public market exists
for the securities, with reference to the deemed value of the securities
designated in the agreement by which they are acquired by the Purchaser. The
cash value of real or personal property shall be determined with reference to
the value of the property designated in the agreement by which it is acquired by
the Purchaser.

 

  c. Notwithstanding the foregoing, the Purchaser shall be entitled to transfer
any Omega Infusion Asset to any present or future Affiliate(s) of the Purchaser
without liability to the Vendor pursuant to this Section 3.1 (a), provided,
however, (i) that Purchaser and its Affiliate transferee shall provide Vendor
within thirty (30) days’ after such transfer, written notice of any transfer,
together with information concerning the transfer in writing in reasonable
detail including the consideration thereof, (ii) that as a condition to any
transfer(s) by Purchaser, in one or more or a series of transactions, (aa) the
Affiliate(s) of Purchaser shall execute and deliver within 30 days to Vendor and
other third party designated by Vendor, a written acknowledgement and
irrevocable, unconditional continuing agreement in perpetuity of such
Affiliate’s assumption of Purchaser’s obligation to pay Vendor, or other third
party designated by the Vendor, the Transaction Based Compensation and to be
bound by the other rights of Vendor set forth herein, and (bb) Purchaser shall
provide a written, irrevocable and unconditional continuing guarantee in
perpetuity to Vendor of the Affiliate’s obligation to pay Vendor, or other third
party designated by Vendor, of the Transaction Based Compensation, and (iii) any
sale, directly or indirectly, in one or a series of transactions, of Control of
Purchaser or of any Affiliate(s) of Purchaser that is or become a transferee of
all or any part of the Omega Infusion Assets that utilize Vendors emulsions,
shall cause the Transaction Based Compensation to be payable to Vendor, or the
designee of the Vendor, as provided hereinabove in accordance with above section
3.1 (b). The foregoing notice, assumption of payment and guarantee obligations
and the audit rights set forth below shall be automatically valid and binding
upon on all subsequent Affiliate transferees, if any, following the initial
transfer from the Purchaser to the initial Purchaser Affiliate transferee.

 

5



--------------------------------------------------------------------------------

In the event any of the Transaction Based Compensation is in the form of an
earn-out, license royalties or similar compensation, then in any such event,
(a) Vendor shall be provided by Purchaser and all Purchaser Affiliate
Transferees with appropriate periodic (but not less frequently than on a
calendar quarterly basis) and timely information and statements in reasonable
detail as to the financial and other terms of the earn-out, license royalties or
similar compensation and the calculation of such compensation covered by such
information and statement, and (b) Vendor shall have the right to designate a
PCAOB certified accounting firm to review and audit the books and records of the
Purchaser and all Purchaser Affiliate transferees of the Omega Infusion Assets
each year during normal business hours for as long as such compensation is
payable and for a twelve (12) month period thereafter. Such audits shall be
conducted at Vendor’s sole cost and expense, provided that if there is an error
or discrepancy in excess of twenty percent (20%) of the amount due to Vendor,
then Purchaser and all Purchaser Affiliate transferees shall promptly pay or
reimburse Vendor for all of Vendor’s reasonable and documented out of pocket
costs and expenses in conducting such audits. Purchaser and all Purchaser
Affiliate transferee(s) shall provide reasonable cooperation in connection with
such audits and promptly respond to all discrepancies as may be claimed by
Vendors as a result of such audits. Vendor shall provide the Purchaser (or the
Purchaser’s Affiliate Transferees, as applicable) with not less than 45 days’
notice prior to commencement of any audit.

 

  d. Emulsion Supply Agreement. As a condition precedent to, and in partial
consideration to the Vendor for the sale of assets to the Purchaser set out in
Section 2.1 of this Agreement, the Purchaser shall enter into the ”Supply
Agreement.

ARTICLE IV

PROSECUTION, MAINTENANCE, AND ENFORCEMENT OF INTELLECTUAL PROPERTY

Section 4.1 Prosecution and Maintenance of Intellectual Property. The Purchaser
may, at its own expense, register, file, prosecute, and maintain the
Intellectual Property of the Omega Infusion Assets set forth in Schedule A in
any jurisdiction(s) it so wishes, in its sole discretion. The Vendor shall at
all times use reasonable commercial efforts to assist the Purchaser with the
filing, prosecution, and maintenance of the Intellectual Property to the extent
reasonably required by the Purchaser from time to time, provided the Purchaser
pays the Vendor’s reasonable out of pocket expenses of such assistance.

Section 4.2 Enforcement of Intellectual Property.

 

  a. Notice of Infringement. Until payment of the Transaction Based
Compensation, the Vendor shall notify the Purchaser in writing within thirty
(30) business days of the Vendor becoming aware of any known or alleged
infringement(s) of such Intellectual Property, and shall concurrently provide
the Purchaser with any evidence of such infringement(s).

 

  b.

Enforcement of the Intellectual Property. the Purchaser shall have the sole
right, but not the obligation, to enforce any of such Intellectual Property
against any third party. Until payment of the Transaction Based Compensation the
Vendor agrees to join as a party plaintiff in any such action initiated by the
Purchaser if reasonably requested by the Purchaser, at the sole cost of the
Purchaser, and until payment of the Transaction Based Compensation, the Vendor
shall use reasonable commercial efforts to assist the Purchaser as reasonably
requested by the Purchaser from time to time at the Purchaser’s sole expense.
All proceeds or other consideration (net of legal fees, lost business profits
and documented

 

6



--------------------------------------------------------------------------------

  expenses incurred by or on behalf of the Purchaser) received as a result of
the Purchaser’s prosecuting such infringement claim shall be divided by and
between the Parties with eighty five (85%) due to Purchaser and fifteen percent
(15%) due to Vendor. The Purchaser shall be entitled to settle or resolve any
infringement claim relating to the Intellectual Property without the consent of
the Vendor.

Section 4.3 Further Assurances. On a continuing basis until payment of the
Transaction Based Compensation resulting from a disposition of all or
substantially all of the Omega Infusion Assets, the Vendor will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Purchaser, to carry out the intent and purposes of
this Agreement, provided that the Purchaser shall pay Vendor’s reasonable out of
pocket expenses of such action.

Section 4.4 Protection of Formulae. Vendor shall at all times until payment of
the Transaction Based Compensation use its reasonable commercial efforts to
protect and preserve the security, confidentiality and value of the Formulae,
and other confidential information related thereto. Without limiting the
foregoing, the Vendor shall not disclose the contents of the Formulae except to
those with a need to know basis for the purposes of fulfilling its obligations
under this Agreement or the Supply Agreement, and provided that recipients of
such disclosure have agreed in writing to perpetually maintain the
confidentiality of such information.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Vendor Representations and Warranties. The Vendor, as of the date
hereof, represents and warrants to the Purchaser and acknowledges that the
Purchaser is relying upon such representations and warranties, in connection
with the execution, delivery and performance of this Agreement, notwithstanding
any investigation made by or on behalf of the Purchaser, as follows:

 

  a. Organization and Good Standing. The Vendor is a company duly organized,
validly existing and in good standing under the laws of the State of New York
and has the requisite corporate power and authority to own, lease and to carry
on its business as now being conducted.

 

  b. Authority. The Vendor has all necessary legal power, capacity and authority
to enter into the documents, instruments (the “Vendor Documents”) and perform
its obligations in connection and under this Agreement and the consummation of
the transactions contemplated hereunder. The execution and delivery of each of
the Vendor Documents by the Vendor and the consummation of the transactions
contemplated hereby have been duly authorized by the Vendor’s board of
directors. No other corporate or shareholder proceeding on the part of the
Vendor is necessary to authorize such documents or to consummate the
transactions contemplated hereby. This Agreement has been, and the other Vendor
Documents when executed and delivered by the Vendor as contemplated by this
Agreement will be, duly executed and delivered by the Vendor and this Agreement
is, and the other Vendor Documents when executed and delivered by the Vendor as
contemplated hereby will be, valid and binding obligations of the Vendor
enforceable in accordance with their respective terms except:

 

7



--------------------------------------------------------------------------------

  i. as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

  ii. as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

 

  iii. as limited by public policy.

 

  c. Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 

  i. conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the Omega Infusion Assets,
the Vendor or any of its subsidiaries under any term, condition or provision of
any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease
or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to the Omega Infusion
Business, Vendor or any of its subsidiaries, or any of their respective material
property or assets;

 

  ii. violate any provision of the Articles, Bylaws or any other documents of
the Vendor, any of their respective subsidiaries or any applicable laws; or

 

  iii. violate any order, writ, injunction, decree, statute, rule, or regulation
of any court or governmental or regulatory authority applicable to the Vendor,
any of their respective subsidiaries or any of their respective material
property or assets.

 

  d. Actions and Proceedings. The Vendor has not received any oral or written
claim or cease and desist letter, and is not subject to any threatened, pending
or outstanding action, suit, claim, demand, injunction, judgment, order, decree,
ruling, charge, settlement, or other dispute involving any Third Party
Intellectual Property related to the Omega Infusion Assets, and there are no
grounds for any claim: (i) alleging that the Omega Infusion Assets infringes
upon or misappropriates any Third Party Intellectual Property; or
(ii) challenging the title, inventoryship, validity, enforceability, or alleging
misuse, of the Omega Infusion Assets.

 

  e. Filing, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other Person is necessary for the consummation
by the Vendor of the Transaction contemplated by this Agreement or to enable the
Purchaser to continue to conduct the Omega Infusion Business after the Closing
Date in a manner which is consistent with that in which the business is
presently conducted.

 

  f.

Title to the Omega Infusion Assets. Except to the extent that such materials are
non-proprietary and in the public domain, the Vendor has sole and full legal
right, power and authority to sell, assign and transfer the Omega Infusion
Assets free and clear from any and all liens, security interests, mortgages,
charges, claims, encumbrances or other restrictions on title or transferability
of any kind, and are not subject to divestment or rescission for any

 

8



--------------------------------------------------------------------------------

  reason or cause to the Purchaser in accordance with the terms of this
Agreement and to execute, deliver and perform this Agreement and to consummate
the transactions contemplated hereby and there exists no agreement to create any
lien, security interest, mortgage, charge, claim, encumbrance or other
restriction on title or transferability of any kind over any of the Omega
Infusion Assets.

 

  g. The Vendor has not granted to any third party any right or license:

 

  i. to file, prosecute, maintain, and defend any Patent or trademark in respect
the Omega Infusion Assets, or any improvements thereupon;

 

  ii. to reproduce, make, have made, use, import, export, sell, lease or
otherwise exploit any products based on the Omega Infusion Assets or any
components thereof;

 

  iii. to provide or sell any service based upon or incorporating the Omega
Infusion Assets;

 

  iv. to copy, translate or modify any copyright works relating to the Omega
Infusion Assets;

 

  v. to otherwise practice or exploit the Omega Infusion Assets;

 

  vi. to make, practice or exploit any derivative works, improvements or other
variations derived from or related to the Omega Infusion Assets; and

 

  vii. to assign, gift, sell, license, cross-license or otherwise dispose of any
or all of the rights granted to the Purchaser hereunder to any person or entity.

 

  h. Intellectual Property and Know-How Necessary for the Business. Except as
set forth in Schedule “B” hereto, all former and current employees and
contractors of the Vendor have executed written contracts, agreements or other
undertakings with the Vendor that assign all rights to any inventions,
improvements, discoveries, or information relating to the Omega Infusion Assets
of the Vendor. (No employee, director, officer or shareholder of the Vendor owns
directly or indirectly in whole or in part, any Omega Infusion Asset. To the
best knowledge of the Vendor, no employee or contractor of the Vendor has
entered into any contract or agreement that requires the employee to transfer,
assign, or disclose information concerning the employee’s work to anyone other
than the Vendor.

 

  i. Employees and Consultants. To the knowledge of the Vendor, no employee of
the Vendor is in violation of any term of any employment contract,
non-disclosure agreement, non-competition agreement or any other contract or
agreement relating to the Omega Infusion Assets. To the knowledge of the Vendor,
no employee or consultant in its employ, or affiliate, associate or Person of
any kind with which the Vendor has had a commercial relationship has used the
Omega Infusion Assets other than in the course of that party’s work for the
Vendor.

 

  j. Material Contracts and Transactions. There is no material contract,
agreement, license, permit, arrangement, commitment, instrument or contract
relating to the Omega Infusion Assets to which the Vendor is a party (each, a
“Contract”).

 

9



--------------------------------------------------------------------------------

  k. Assertion of Rights. The Vendor has not asserted any claim of infringement,
misappropriation or misuse by any third party in respect of the Formulae or the
other Omega Infusion Assets and, to the the knowledge of the Vendor, there are
no grounds for any such claims.

 

  l. Preservation. To the Vendor’s knowledge, there have been no disclosures of
the Formulae to third parties without a confidentiality agreement. The Vendor
has not applied for any Patents for the Omega Infusion Assets. The Vendor has
taken all reasonable measures to protect and preserve the security,
confidentiality and value of the Omega Infusion Assets, including without
limitation all trade secrets and other confidential information constituting a
part thereof.

Section 5.2 Purchaser Representations and Warranties. The Purchaser, as of the
date hereof, represents and warrants to the Vendor and acknowledges that the
Vendor is relying upon such representations and warranties, in connection with
the execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of the Vendor, as follows:

 

  a. Organization and Good Standing. The Purchaser is duly incorporated,
organized, validly existing and in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority to own, lease and to
carry on its business as now being conducted. The Purchaser is qualified to do
business and is in good standing as a foreign corporation in each of the
jurisdictions in which it owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the businesses, operations, or financial condition of
the Purchaser.

 

  b. Authority. The Purchaser has all necessary legal power to enter into the
documents, instruments (the “Purchaser Documents”) and perform its obligations
under this Agreement and has taken all necessary corporate action under the laws
of the jurisdiction of its incorporation and its certificate of incorporation
and bylaws to authorize the execution of this Agreement and the consummation of
the transactions contemplated hereunder. The execution and delivery of each of
the Purchaser Documents by the Purchaser and the consummation by the Purchaser
of the transactions contemplated hereby have been duly authorized by its board
of directors and no other corporate or shareholder proceedings on the part of
the Purchaser is necessary to authorize such documents or to consummate the
transactions contemplated hereby. This Agreement has been, and the other
Purchaser Documents when executed and delivered by the Purchaser as contemplated
by this Agreement will be, duly executed and delivered by the Purchaser and this
Agreement is, and the other Purchaser Documents when executed and delivered by
the Purchaser as contemplated hereby will be, valid and binding obligations of
the Purchaser enforceable in accordance with their respective terms, except:

 

  i. as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

  ii. as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and

 

  iii. as limited by public policy.

 

10



--------------------------------------------------------------------------------

  c. Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 

  i. conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of the Purchaser under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Purchaser or any of its material
property or assets;

 

  ii. violate any provision of the applicable incorporation or charter documents
of the Purchaser; or

 

  iii. violate any order, writ, injunction, decree, statute, rule, or regulation
of any court or governmental or regulatory authority applicable to the Purchaser
or any of its material property or assets.

 

  d. Actions and Proceedings. To the best knowledge of the Purchaser, there is
no claim, charge, arbitration, grievance, action, suit, investigation or
proceeding by or before any court, arbiter, administrative agency or other
governmental authority now pending or, to the best knowledge of the Purchaser,
threatened against the Purchaser which involves any of the business, or the
properties or assets of the Purchaser that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects or conditions of the Purchaser taken as a whole (a
“Purchaser Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Purchaser Material Adverse Effect.

Section 5.3 Disclaimer. It is the explicit intent and understand of each Party
that neither the Vendor nor any of Vendor’s Affiliates is making any
representation or warranty whatsoever, oral or written, express or implied,
other than those set forth in this Agreement. Except for the representations and
warranties specifically set forth in this Agreement, the Omega Infusion Assets
are being sold “as is” and “where is”. The express terms of this Agreement are
in lieu of warranties, conditions, undertakings, terms and obligations implied
statute, case law, trade usage, course of dealing or otherwise all of which are
excluded to the fullest extent permitted by law. Without limiting the foregoing,
except as set forth in this Article V, the Parties expressly disclaim all other
representations and warranties of any kind or nature, express or implied,
including, without limitation, any relating to merchantability and fitness for a
particular purpose, or any relating to the financial condition, results of
operations, assets or liabilities of Vendor. Further Vendor makes no
representation, warranty or covenant of any kind with respect to any
projections, estimates or budgets heretofore delivered to or made available to
Purchaser or its Affiliates, or their respective auditors or other agents or
representatives of future revenues, expenses, expenditures, future results of
operations (or any component thereof), future cash flows or future financial
condition (or any component thereof) of Vendor, the Omega Infusion Assets, the
former Omega Infusion Business, or future business and operations.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnity of the Vendor. The Vendor and its Affiliates will
indemnify and hold harmless the Purchaser and each and all of its directors,
officers, employees, agents, Affiliates, successors and assigns, together with
each and all of their respective directors, officers, employees, agents,
successors and assigns (each and all of the foregoing being referred to
collectively as the “Purchaser Indemnitees”) from and against any and all
claims, losses, liabilities, damages, costs, obligations, assessments, penalties
and interest, demands, actions, and expenses (including actual attorneys’ fees),
whether direct or indirect, known or unknown, absolute or contingent, including,
without limitation, settlement costs and any legal, accounting, and other
expenses for investigation or defending any actions or threatened actions
(collectively, “Loss”) which Purchaser Indemnitees may suffer or incur by reason
of any misrepresentation, or non-fulfilment of any covenant, on the part of the
Vendor under this Agreement, or from any misrepresentation in, or omission from,
any certificate, or other instrument, furnished, or to be furnished, to the
Purchaser in relation to this Agreement.

Section 6.2 Indemnity of the Purchaser. The Purchaser and its Affiliates will
indemnify and hold harmless the Vendor and all of its directors, officers,
employees, agents, Affiliates, successors and assigns, together with each and
all of their respective directors, officers, employees, agents, successors and
assigns ( each and all of the foregoing being referred to collectively as the
“Vendor Indemnitees”) from and against any and all Loss which the Vendor
Indemnitees may suffer or incur by reason of any misrepresentation, or
non-fulfilment of any covenant, on the part of the Purchaser under this
Agreement, or from any misrepresentation in, or omission from, any certificate,
or other instrument, furnished, or to be furnished, to the Vendor in relation to
this Agreement.

Section 6.3 Indemnification Procedures.

 

  a. The Party seeking indemnification (the “Indemnified Party”) pursuant to
this Article VI shall promptly notify the indemnifying party (the “Indemnifying
Party”), in writing, of such claim describing such claim in reasonable detail;
provided, however, that the failure to provide such notice shall not affect the
obligations of the Indemnifying Party unless and only to the extent it is
actually prejudiced thereby.

 

  b. The Indemnifying Party shall have the right within thirty (30) days after
receipt of such notice to take control, through counsel of its own choosing (but
reasonably acceptable to the Indemnified Party) and at its own cost and expense,
the settlement, or defense thereof unless: (i) the Indemnifying Party is also a
party to the proceeding and the Indemnified Party determines in good faith that
joint representation would be inappropriate; or (ii) the Indemnifying Party
fails to provide reasonable assurance to the Indemnified Party of its financial
capacity to defend such proceeding, and provide indemnification with respect
thereto. The Indemnifying Party shall not, without the written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, delayed, or
conditioned), settle or compromise any action, unless such settlement or
compromise includes an unconditional release of the Indemnified Party. If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
after the receipt of notice of a claim of indemnity hereunder that it elects to
undertake the defense thereof, the Indemnified Party shall have the right to
contest, settle, or compromise the claim but shall not pay or settle any such
claim without the consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, delayed, or conditioned).

 

12



--------------------------------------------------------------------------------

  c. The Indemnifying Party and the Indemnified Party shall cooperate fully in
all aspects of any investigation, defense, pre-trial activities, trial,
compromise, settlement, or discharge of any claim in respect of which indemnity
is sought pursuant to this Article VI, including, without limitation, providing
the other Party with reasonable access to employees and officers (including as
witnesses) and other information. The remedies provided in this Article VI shall
not be exclusive of or limit any other remedies that may be available to the
Indemnified Parties.

 

  d. No Party shall be entitled to indemnification from the other Party for any
Loss arising out of relating to the willful misconduct, gross negligence or bad
faith of the Party seeking indemnification.

Section 6.4 Notwithstanding anything in this Agreement to the contrary, neither
Party shall be liable to the other Party for any indirect, special, incidental,
or consequential damages of any kind or type including, without limitation, loss
of revenue, profits, use, savings or economic advantage or opportunity.

Section 6.5 The total liability of Vendor under or arising out of this Agreement
shall not exceed the amount of the Transaction Based Compensation.

ARTICLE VII

CONFIDENTIAL INFORMATION

Section 7.1 Confidentiality. The Vendor agrees that, as of the Effective Date,
all Confidential Information shall remain the exclusive property of the
Purchaser. Accordingly, the Vendor agrees not to disclose any Confidential
Information and to maintain such Confidential Information in strictest
confidence, to take all reasonable precautions to prevent its unauthorized
dissemination and to refrain from sharing any of the Confidential Information
with any third party (i) except those with a “need to know” and solely in
connection with the permitted uses by the Vendor (as applicable) of the
Confidential Information; or (ii) except as required by court order or other
legal process; or (iii) except as may be publicly disclosed or come into the
public domain through no fault of the Vendor. The Vendor expressly acknowledges
that in the event of a breach by them of any terms of this Agreement, the
Purchaser will be caused irreparable injury which cannot be adequately
compensated by money damages. Accordingly, the Purchaser shall be entitled to
obtain injunctive relief, in addition to any other rights or remedies which the
Purchaser may have, to enforce the terms of this Agreement and prevent
disclosure of Confidential Information.

ARTICLE VIII

TERM AND TERMINATION

Section 8.1 Term. This Agreement shall commence on the Effective Date and shall
continue in perpetuity, provided, however, that the representations and
warranties of the Vendor are given and effective on the Closing Date, and are
not intended to survive or be continuing representations and warranties
thereafter. Notwithstanding anything in this Agreement to the contrary, any
action, suit or proceeding thereon that may be commenced Purchaser against
Vendor shall be limited to a period of three (3) years from the Closing Date.

Section 8.2 Waiver. The failure of either Party to exercise any rights or
remedies to which it is entitled shall not be deemed to be a waiver of or
otherwise affect, impair, or prevent the non-breaching Party from exercising any
rights or remedies to which it may be entitled, arising either from the
happening of any such event, or as a result of the subsequent happening of the
same or any other event or events provided forth herein.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

CLOSING

Section 9.1 Closing. The Closing shall take place on the Closing Date at such
location as agreed to by the Parties.

Section 9.2 Closing Deliveries of the Vendor. At Closing, the Vendor shall
deliver or cause to be delivered the following, fully executed and in the form
and substance reasonably satisfactory to the Purchaser:

 

  a. copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of the Vendor evidencing approval of this Agreement and
the Transaction;

 

  b. any legally necessary documents to complete the transactions hereby, each
duly executed by the Vendor, as required to give effect to the Transaction;

 

  c. the resolutions required to effect the changes contemplated in this
Agreement; and

Section 9.3 Closing Deliveries of the Purchaser. At Closing, the Purchaser shall
deliver or cause to be delivered the following, fully executed and in the form
and substance reasonably satisfactory to the Vendor:

 

  a. copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of the Purchaser evidencing approval of this Agreement
and the Transaction; and

 

  b. any legally necessary documents to complete the transactions contemplated
hereby, each duly executed by the Purchaser, as required to give effect to the
Transaction.

Section 9.4 Financial Statement Requirements. The Vendor acknowledges that the
Purchaser is a public reporting company in the United States and, as a result of
the Transaction, will be required to prepare and file with the Securities and
Exchange Commission financial statements pursuant to Rule 3-05 of Regulation S-X
and pro forma financial information pursuant to Article 11 of Regulation S-X
(the “Financial Statements”). Accordingly, between the execution of this
Agreement and the Closing Date, the Vendor agrees to promptly provide to the
Purchaser all information concerning the Omega Infusion Business and Omega
Infusion Assets reasonably requested by the Purchaser in order to prepare the
requisite financial statements and information.

Section 9.5 Closing Date. The Closing Date shall be a date mutually agreed upon
by the Parties in writing and which shall, in any event, follow and be subject
to the prior completion of the Financial Statements.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Independent Contractor. The relationship of the Parties is that of
independent contractors. Neither Party nor any of their respective employees,
agents or contractors shall by reason of this Agreement be deemed an employee,
agent or joint venture of the other Party.

 

14



--------------------------------------------------------------------------------

Section 10.2 Notices. All notices required or permitted hereunder must be made
in writing, in the English language, and will be deemed to be delivered and
received (i) if personally delivered or if delivered by telex, telegram,
facsimile or courier service, when actually received by the Party to whom notice
is sent, or (ii) if delivered by mail (whether actually received or not), at the
close of business on the third business day next following the day when placed
in the mail, postage prepaid, certified or registered, addressed to the
appropriate Party or Parties, at the address of such Party or Parties set forth
above (or at such other address as such Party may designate by written notice to
all other Parties in accordance herewith).

Section 10.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of law provisions thereof. The Parties hereby agree to the exclusive
subject matter and personal jurisdiction of the federal and state courts located
in the city of New York, New York for all matters arising from this Agreement
and hereby irrevocably waive any defense of inconvenient forum or similar
defenses.

Section 10.4 Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, such provision shall be reformed only to the extent
necessary to effect the original intentions of the Parties, and all remaining
provisions shall continue in full force and effect.

Section 10.5 Assignment. This Agreement may be assigned by the Purchaser in its
sole discretion. This Agreement may not be assigned by the Vendor and attempted
assignment or delegation of this Agreement by the Vendor without the written
approval of the Purchaser shall be void.

Section 10.6 Force Majeure. Neither Party shall be liable hereunder by reason of
any failure or delay in the performance of its obligations hereunder (except for
the payment of money) on account of strikes, shortages, riots, insurrection,
fires, flood, storm, explosions, acts of God, war, governmental action, labor
conditions, earthquakes or any other cause which is beyond the reasonable
control of such Party.

Section 10.7 Advice of Counsel; Expenses. Each Party has been advised, and is
hereby advised, to seek the representation of separate and independent counsel
for the transactions contemplated herein prior to executing this Agreement. Each
Party shall pay its own costs and expenses involved with or arising out of
Purchaser’s investigation of the Omega Infusion Assets, and the negotiation and
execution of this Agreement and the Transaction.

Section 10.8 Further Assurances. Each Party agrees to do and perform or cause to
be done and performed all such further acts and to execute and deliver all such
other agreements, certificates, instruments and documents as any other Party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

Section 10.9 Binding Effect. This Agreement shall enure to the benefit of, and
be binding upon, the Parties hereto and their respective heirs, executors and
successors.

Section 10.10 Modification. Any modification or amendment of this Agreement will
be effective only if it is in writing and signed by the Vendor and the
Purchaser.

Section 10.11 Construction. The captions and titles of the articles, sections
and subsections of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement. No Party, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing this Agreement, and all language in all parts of this Agreement shall
be construed simply and in accordance with its fair meaning, and not strictly
for or against any Party.

 

15



--------------------------------------------------------------------------------

Section 10.12 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or emailed PDF), each of which, shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

Section 10.13 Entire Agreement; No Third Party Beneficiary. This Agreement
together with any attachments, schedules and exhibits, constitute the entire
agreement of the Parties with respect to the subject matter of this Agreement.
This Agreement supersedes any and all agreements, whether oral or written,
between the Parties to this Agreement with respect to the subject of this
Agreement. Except as otherwise expressly provided herein, this Agreement may be
modified only by a writing signed by an authorized representative of each Party.
Nothing in this Agreement, express or implied, is intended to confer upon any
other Person any right or remedy under or by reason of this Agreement, nor shall
this Agreement confer any such third party right or remedy.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized agents as of the day and year first above written.

 

OMEGA BRANDS INC.

/s/ Jim Dickson

Per: Jim Dickson, CEO and President MCT BEVERAGE COMPANY, LLC

/s/ Frank Gallagi

Per: Frank Gallagi, CFO

MYCELL TECHNOLOGIES LLC

/s/ Frank Gallagi

Per: Frank Gallagi, CFO

 

16



--------------------------------------------------------------------------------

SCHEDULE “A”

OMEGA INFUSION ASSETS

 

    

Identification of Asset:

  

Brief Description of Asset:

1.    Omega Infusion Enhanced Water    Brand/Trademark 2.    Omega Infusion
Enhanced Water:    Mixing Formula 3.    Omega Infusion Shot    Brand/Trademark
4.    Omega Infusion Shot    Mixing Formula 5.    Omega Infusion    Trademark 6.
   Omega Infusion          URL’s     

          Domain Name

   TLD    Exp. Date    Status    Privacy    Locked    Auto Renew        

BUYOMEGAINFUSION.COM

   .com    03/13/15    Active    Public    Locked    On      

DRINKOMEGAINFUSION.COM

   .com    06/06/14    Active    Public    Locked    On      

OMEGAINFUSED.COM

   .com    06/06/15    Active    Public    Locked    On      

OMEGAINFUSED.INFO

   .info    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSED.NET

   .net    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSED.ORG

   .org    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSION.COM

   .com    06/06/15    Active    Public    Locked    On      

OMEGAINFUSIONDRINKS.COM

   .com    06/06/15    Active    Public    Locked    On      

OMEGAINFUSIONDRINKS.INFO

   .info    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONDRINKS.NET

   .net    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONDRINKS.ORG

   .org    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONONLINE.COM

   .com    03/13/15    Active    Public    Locked    On      

OMEGAINFUSIONSHOTS.COM

   .com    06/06/15    Active    Public    Locked    On      

OMEGAINFUSIONSHOTS.INFO

   .info    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONSHOTS.NET

   .net    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONSHOTS.ORG

   .org    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONWATER.COM

   .com    06/06/15    Active    Public    Locked    On      

OMEGAINFUSIONWATER.INFO

   .info    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONWATER.NET

   .net    05/28/14    Active    Public    Locked    Off      

OMEGAINFUSIONWATER.ORG

   .org    05/28/14    Active    Public    Locked    Off    URL’s managed by
GoDaddy.com   

 

 

17



--------------------------------------------------------------------------------

SCHEDULE “B”

EMULSION SUPPLY AND FORMULATION SERVICES AGREEMENT

 

18